Citation Nr: 0808531	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to an effective date prior to November 18, 
1994, for a grant of service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  
This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the hearing transcript has been made a part of the claim's 
file.


FINDINGS OF FACT

1.  For the entire period on appeal, no symptoms of 
ankylosis, limitation of motion, muscle spasm, intervertebral 
disc syndrome (IVDS), or neurological abnormalities are 
attributed to the veteran's service-connected low back 
strain. 

2.  In November 1994, the veteran filed a claim for service 
connection for low back pain. 

3.  Service connection for low back strain was granted and an 
effective date of November 18, 1994, was established.

4.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a low back disorder prior to November 
18, 1994.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 (2002); DCs 
5237, 5242, 5243 (2007).

2.  The criteria for an effective date prior to November 18, 
1994, for a grant of service connection for low back strain 
have not been met.  38 U.S.C.A. §§ 5100, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 
5293, were revised effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent under the pre-amended regulations, the 
evidence must show any of the following:

?	residuals of fractured vertebra without cord 
involvement, abnormal mobility with neck brace (60 
percent under DC 5285);
?	favorable ankylosis of the lumbar spine (40 percent 
1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to an effective date prior to November 18, 
1994, for a grant of service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  
This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the hearing transcript has been made a part of the claim's 
file.


FINDINGS OF FACT

1.  For the entire period on appeal, no symptoms of 
ankylosis, limitation of motion, muscle spasm, intervertebral 
disc syndrome (IVDS), or neurological abnormalities are 
attributed to the veteran's service-connected low back 
strain. 

2.  In November 1994, the veteran filed a claim for service 
connection for low back pain. 

3.  Service connection for low back strain was granted and an 
effective date of November 18, 1994, was established.

4.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a low back disorder prior to November 
18, 1994.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 (2002); DCs 
5237, 5242, 5243 (2007).

2.  The criteria for an effective date prior to November 18, 
1994, for a grant of service connection for low back strain 
have not been met.  38 U.S.C.A. §§ 5100, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 
5293, were revised effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent under the pre-amended regulations, the 
evidence must show any of the following:

?	residuals of fractured vertebra without cord 
involvement, abnormal mobility with neck brace (60 
percent under DC 5285);
?	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289);
?	moderate limitation of motion of the lumbar spine (20 
percent under DC 5292);
?	moderate IVDS with recurring attacks and intermittent 
relief (20 percent under DC 5293);
?	lumbosacral sprain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent under DC 
5295);

OR, under the amended spine and disc regulations, a 20 
percent rating will be assigned for the following:

?	forward flexion of the thoracolumbar spine between 30 
and 60 degrees;  
?	combined range of motion of the thoracolumbar spine 
not greater than 120 degrees;
?	muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
or,
?	with IVDS resulting in incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months;

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to IVDS that required bedrest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
IVDS was renumbered as DC 5243.  The regulations remained the 
same in effect; however, there was some minor re-phrasing.  
In this respect, DC 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran was granted service connection for a chronic low 
back strain by the Board in September 2005.  In that 
decision, the Board also denied service connection for any 
other low back disability other than the chronic low back 
strain.  Specifically, the Board noted that he underwent a 
laminectomy and had experienced a variety of other lower back 
disorders, which involved the spine itself rather than the 
lumbar muscles.  These low back disorder that were spine-
related, rather than related to the lumbar muscles, were 
specifically adjudicated as not service-connected.

The medical evidence includes VA treatment records and 
examinations for the entire period on appeal.  As noted in 
the previous decision granting entitlement to service 
connection for a chronic low back strain, the veteran has 
sought treatment for a variety of low back disorders.  

Significantly, the majority of the medical evidence of record 
relates to disorders affecting the lumbar spine rather than 
the lumbar muscles that are involved in a chronic low back 
strain and for which he is singularly service-connected.  In 
fact, none of his VA or private treatment records indicate 
specific symptoms regarding his chronic low back strain.

At the veteran's June 2002 VA examination, he reported no 
muscle spasms or tenderness of the lumbar spine.  The 
examiner noted that "[t]he service connected disability was 
a low back strain that was minimal and the patient was able 
to do heavy labor for 20 years without difficulty when he 
suddenly developed an acute episode due to a herniated disc.  
This is not at all caused by the original service connected 
injury."  

The low back strain for which the veteran was subsequently 
service-connected was not listed in the diagnoses made at the 
time of the examination and no low back symptoms complained 
of or noted upon physical examination were associated with 
the chronic low back strain.

A February 2007 VA examiner specifically diagnosed the 
veteran as having "chronic low back and bilateral lower 
extremity pain secondary to combination of lumbar disc 
herniation, lumbar spinal stenosis, lumbar facet joint 
disease, and diabetic peripheral neuropathy."  The examiner 
made the diagnosis after fully examining the veteran's low 
back including both the spine and the musculature.  He was 
noted to have some limitation of motion, radiculopathy, and 
pain due to the above-mentioned disorders of the spine.

Similarly, a previous VA examination undertaken in June 2006 
concluded that the veteran had a diagnosis of lumbar spinal 
stenosis with degenerative joint disease.  He was noted to 
have no complaints of muscle spasm despite some limitation of 
motion and pain.  

Nothing regarding a chronic low back strain was mentioned in 
either examination report.  Therefore, all symptoms reported 
at each of the most recent examinations were only related to 
those back disorders diagnosed at the examinations, none of 
which included service-connected chronic low back strain.

While the veteran has reported symptoms relating to his low 
back in general and testified as to his low back complaints, 
the Board finds no symptoms that would warrant an increased 
rating which can be attributable to his service-connected low 
back strain.  

Rather, any limitation of motion (to include flare-ups and 
increased limitation based on repetition or due to pain), 
symptoms of IVDS, neurological abnormalities, etc. are 
attributed to conditions other than that for which he is 
service-connected.  Because the evidence does not show 
worsening symptoms consistent with his service-connected low 
back strain, the claim for a higher rating must be denied.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In this case, the Board finds that an increased 
rating is not warranted for a chronic low back strain.  

In so finding, the Board has focused on the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated and specifically 
acknowledge what symptoms are related to which diagnoses, in 
addition to the veteran's subjective complaints of an 
increased disability.

Earlier Effective Date

As a jurisdictional matter, the Board took testimony on the 
earlier effective date claim at the January 2008 hearing, 
although the veteran had not, in fact, submitted a 
substantive appeal.  Nonetheless, the "failure to file a 
timely [Substantive] Appeal does not automatically foreclose 
an appeal, render a claim final, or deprive the [Board] of 
jurisdiction."  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).   
In this case, despite the lack of a substantive appeal, the 
Board, in effect, waived jurisdictional by reviewing the 
claim and taking testimony.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996).  Therefore, consideration at this juncture is 
appropriate.

In general, the relevant law and regulations provide that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of disability compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).    

This statutory provision is implemented by a regulation which 
provides that, generally, the effective date for disability 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later, for claims 
not made within a year of separation.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active duty or the 
date entitlement arose where the claim is received within a 
year of separation from service.  Id.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Moreover, the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application is not 
defined in the statute; however, in the regulations, 
"claim" and "application" are considered equivalent and 
are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155.

The veteran filed his claim for low back pain on November 18, 
1994.  Prior claims were filed for a non-service connected 
pension and for service connection for a laminectomy; 
however, neither of these claims addressed the issue 
currently on appeal.  The Board has carefully reviewed the 
claims file and find no claim or intent to file a formal or 
informal claim for benefits prior to November 18, 1994.  

As a result, the Board finds that the initial claim for low 
back strain was made in November 1994.  As the initial claim 
for disability was not made prior to that date and was not 
made within one year of separation from service, the 
veteran's claim for an earlier effective date must be denied.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records.  He submitted 
private medical records and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In addition, he was afforded 
VA medical examinations in June 2002, June 2006, and February 
2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a low back strain is 
denied.

Entitlement to an effective date prior to November 18, 1994, 
for the grant of service connection for low back strain is 
denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


